Citation Nr: 1549075	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an injury to the Veteran's teeth (claimed as missing and crushed teeth), for compensation purposes.  

2.  Entitlement to service connection for residuals of an injury to the Veteran's teeth, for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1980 and June 1984 to August 1997.  The Veteran also had over 18 years of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  

In July 2015, the Veteran testified at a hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The RO adjudicates claims of service connection for dental injuries, compensation purposes, whereas VA Medical Centers (VAMC) adjudicate claims for outpatient treatment because of an in-service dental injury.  The appeal in this case stems from an adverse determination by the RO.  As such, the below decision is limited to the claim for compensation purposes.  The matter of entitlement to VA outpatient dental treatment is referred to the VAMC for any action deemed appropriate.  See 38 C.F.R. §§ 3.381(a)-(b), 17.161 (2015).

Following the issuance of the November 2014 supplemental statement of the case, the Veteran submitted additional evidence.  Nonetheless, neither a remand for agency of original jurisdiction (AOJ) adjudication nor a waiver of initial AOJ review is needed.  The additional evidence is either duplicative of evidence previously considered by the AOJ or not relevant.  See 38 C.F.R. § 19.31 (2015).

The de novo claim of entitlement to service connection for residuals of an injury to the Veteran's teeth, for compensation purposes, is addressed in the REMAND portion of the decision. 


FINDINGS OF FACT

1.  An October 2008 rating decision most recently denied the Veteran's claim of service connection for residuals of an injury to the Veteran's teeth, for compensation purposes; the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received after the October 2008 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Since October 2008, new and material evidence has been received; therefore, the claim of entitlement to service connection for residuals of an injury to the Veteran's teeth, for compensation purposes, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the below decision grants the Veteran's claim to reopen, a discussion of the VCAA is not required.   

The Claim

The Veteran and his representative contend that the Veteran is entitled service connection for residuals of an injury to the Veteran's teeth, for compensation purposes, because he lost some of his teeth as a result of an in-service accident.  Specifically, the Veteran at his personal hearing and in writings to VA reported that while driving an Armored Personnel Carrier (APC) on active duty between July 1996 and August 1996 he stopped suddenly, this sudden stop caused the rear hatch to spring forward and hit him in the back of his head, and this blow caused his face to strike the ring around the driver's hatch damaging his teeth and fracturing his nose.  

In relevant part, in a January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of an injury to his teeth, for compensation purposes.  The RO reasoned that the record did not show in-service treatment for a dental injury.  The Veteran did not appeal the January 2005 rating decision or provide VA with new and material evidence in the first post-decision year.  See, e.g., 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In March 2008, the RO received July 1996 service department records that were not of record at the time of the January 2005 rating decision.  The  newly received service department records documented the injury in which the Veteran claims he injured his teeth.  Specifically, an emergency room treatment report shows the Veteran sought treatment for a nasal laceration following striking his face on a truck hatch.  While these service department records do not document a mouth/tooth injury, they nonetheless show that the force of his injury was severe enough that the Veteran received stiches to close a laceration on his nose.  The newly received, relevant service department records substantiated the Veteran's assertions regarding how he sustained injuries while on active duty.  The January 2005 rating decision did not become final and the matter was reconsidered.  38 C.F.R. § 3.156(c).  

In an October 2008 rating decision, the RO adjudicated the Veteran's claim and denied it.  The RO found that the record, including the newly-received service treatment records, did not show that the Veteran sustained a dental injury during active duty.  The Veteran did not appeal the rating decision.  Additionally, although the record shows that in the first year following the October 2008 rating decision the RO received both additional medical evidence and statements from the Veteran, the evidence was not new and material.  The evidence did not relate to the Veteran's claim for residuals of an injury to his teeth.  38 C.F.R. § 3.156(b).  Therefore, the October 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran seeks to reopen the claim.  As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Additionally, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Since October 2008, VA and private treatment records that document for the first time treatment for missing teeth number 1, 16, 17, and 30 were received.  See, e.g., VA treatment record dated in January 1998; treatment records from Dr. D. G. dated from June 2005 to July 2007.  These treatment records relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The reports are new and material evidence.  See Shade, supra; see also McClain v. Nicolson, 21 Vet. App. 319, 321 (2007).  Because new and material evidence has been received, the claim of entitlement to service connection for residuals of an injury to the Veteran's teeth, for compensation purposes, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of an injury to the Veteran's teeth, for compensation purposes, is reopened; to that extent only the appeal is granted.



REMAND

Regarding the claim of entitlement to service connection for residuals of an injury to the Veteran's teeth, for compensation purposes, post-service records document that the Veteran is missing teeth numbered 1, 16, 17, and 30.  See, e.g., VA treatment record dated in January 1998; treatment records from Dr. D. G. dated from June 2005 to July 2007.  

Additionally, the Veteran competently testified in July 2015 that he injured his front teeth in 1996 while driving an APC.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In a February 2008 statement, a fellow soldier provided a first-hand account of the 1996 head trauma the Veteran sustained.  Id.  Moreover, the Veteran's service treatment records document an emergency room visit in which he sought treatment for a facial injury due to being struck by a truck hatch.  The records show that the Veteran received stiches to close a laceration on his nose.  

Further, the Veteran adds that because service connection is in effect for residuals of a nasal fracture and a traumatic brain injury (TBI), which he sustained as a result of the 1996 accident, service connection for his dental injuries is also warranted.  See rating decisions dated in January 2005 and August 2009.  He maintains that the same vehicle accident caused his dental injuries.

Based on the aforementioned, a remand is required to obtain a medical opinion as to whether the Veteran has a dental injury and if so, whether it was due to his documented July 1996 in-service injury.  For VA purposes, a dental injury is defined as loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity when the bone loss is through trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150 (2015); See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

During the pendency of the remand, the AOJ should also attempt to obtain and associate with the claims file any relevant ongoing dental treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

The Veteran should be invited to submit additional lay statements from himself and from other individuals who have first-hand knowledge of the in-service injury and the residual problems caused to his teeth from that injury.  See Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005) (holding that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-July 2012 dental treatment records from the Alexandria VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any identified and outstanding private dental treatment records.

3.  Notify the Veteran and his representative that they can submit additional lay statements, including statements from other individuals who have first-hand knowledge of the in-service dental trauma and any continued problems since that time.  A reasonable time to submit this evidence must be allowed.  

4.  After undertaking the above development to the extent possible, provide the Veteran with a VA dental examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should:

(a)  identify each lost tooth, and

(b) as to each lost tooth, address whether it is at least as likely as not that: (i) the loss was caused by an in-service trauma, to include the documented July 1996 incident, or disease and (ii) the loss was caused by the loss of the substance of the body of the maxilla or mandible?  

In providing the requested opinions, the examiner should take into account that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records, and should specifically discuss the July 1996 service treatment record that documents facial trauma.

The examination report must include a complete rationale for all opinions expressed.  The examiner cannot rely solely on negative evidence as the sole basis for any opinion.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking any other needed development, readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the November 2014 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


